[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 05-10478
                                                           March 9, 2006
                         Non-Argument Calendar
                                                         THOMAS K. KAHN
                       ________________________              CLERK

                 D. C. Docket No. 04-00068-CR-T-26-TBM


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

     versus

ISRAEL GONZALEZ, a.k.a. David Gomez,
a.k.a. Israel Gutierrez Gonzalez,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 9, 2006)

Before ANDERSON, BIRCH and HILL, Circuit Judges.
PER CURIAM:

      Appointed counsel for appellant Israel Gonzalez has filed a motion to

withdraw on appeal together with a supporting brief. Anders v. California, 386

U.S. 738 (1967). Gonzalez, acting pro se, has filed a memorandum of law in

support of his initial brief and asks that counsel be appointed for him. Our

independent review of the record and the sentencing transcript reveals no

meritorious issues. We therefore grant counsel’s motion to withdraw on appeal

and affirm Gonzalez’s conviction and sentence.

      In his memorandum, Gonzalez contends that he decided to plead guilty

based on “the inducement of the unacomplished [sic] promises of the Government

and misleading of defense counsel.” He claims that the Government’s plea

agreement guaranteed that it would “recommend and agree: to 78-months

imprisonment if [Gonzalez would] enter a plea of guilt.” Instead, Gonzalez was

sentenced to 120 months. He claims that had he known, he “would probably not

pleaded guilty and challenged the case in trial.”

      In Gonzalez’s change of plea hearing before the magistrate judge, discussing

Count One of Gonzalez’s indictment, conspiracy to possess with intent to

distribute 1,000 kilograms or more of marijuana, 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(vii), 846, the court told Gonzalez that “[a]ccording to your plea



                                           2
agreement, the potential punishment in this case involves a mandatory minimum

ten years incarceration and the possible maximum term of life imprisonment.” He

then asked Gonzalez “Do you understand the conspiracy allegation against you in

Count One?” Gonzalez answered “Yes, sir.” The court then asked “Do you

understand what the possible punishment is on that count?” Gonzalez answered

“Yes, sir.” (R2-9).

      From the change of plea transcript, in pleading guilty, Gonzalez stated “I

talked to my lawyer about it and we came up to terms by me pleading guilty that I

will not be looking at ten to life. I will be looking at ten to twelve years . . . That’s

why the reason I signed. That’s the reason I agree to this . . . But if it is going to be

like ten to life, well, I want to disagree with that because that is not what I was

told.” (R2 at 9,10).

      Later, at his sentencing hearing before the district judge, the court reiterated

to Gonzalez that Count One carried a mandatory minimum sentence of ten years’

imprisonment because the conspiracy involved 1,000 kilograms or more of

marijuana. (R3-7). The court then asked Gonzalez “Anything you care to say? I

have to give you 120 months, you know that.” Gonzalez answered “Yes, sir.”

(R3-16,17).

      It is clear from our review of the record that Gonzalez’s plea of guilty was



                                            3
made voluntarily, that he understood the nature of the charges against him, and that

he understood the consequences of his plea. United States v. Monroe, 353 F.3d

1346, 1354 (11 th Cir. 2003). Gonzalez’s argument that the Government guaranteed

that he would receive 78 months if he pleaded guilty is without merit.

      MOTION TO WITHDRAW GRANTED; CONVICTION AND

SENTENCE AFFIRMED; APPELLANT’S MOTION FOR ANOTHER

APPOINTED COUNSEL DENIED.




                                         4